Title: From George Washington to William Heath, 16 April 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir,
                            Head Quarters April 16th 82
                        
                        The Fish mention’d by the Secretary of War, are doubtless meant to be those of the Season, as Shad or
                            Herring—whether Salted or fresh I cannot determine, perhaps both.
                        On the subject of your request for leave of absence, Major General McDugal has so early as the first of this
                            month entered his caveat against your obtaining it—his reasons are assign’d in the inclosed copy of his Letter to me—which
                            is transmitted for your observation.
                        I am unacquainted on what principles or by what Authority the Arrangement of the Captains of the
                            Massachusetts Line has been established agreeable to the List you was pleased to send me—Whatever the principles may have
                            been, I wish the matter may be satisfactorily conclusive and that no further uneasiness may subsist in the Line on account
                            of the disposition of rank. I am your Obt Humble Serv.
                        
                            Go: Washington 
                        
                    